UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X                          3/30/2020
ERNESTINA SANCHEZ HIPOLITO (AKA
CHRISTINA), MARGARITO                                             16-CV-6748 (SDA)
TLAXCALTECATL ROMERO, NANCY
LOPEZ, and SALOMON PABLO-MOSSO,
individually and on behalf of others similarly situated,          JUDGMENT

                        Plaintiffs,

-against-

489 DRY CLEANERS, INC. (d/b/a LA
MODE CLEANERS), KWANG HO CHOI
and JAE WOO BYUN,

                       Defendants
----------------------------------------------------------X

       WHEREAS, the parties entered into a settlement in this action, which was approved by this
Court on August 21, 2018;

       WHEREAS, Defendants have defaulted in making the settlement payments to Plaintiffs as
provided for in the settlement agreement;

        WHEREAS, this matter came before the Court, upon application by Plaintiffs' counsel, for
an entry of Judgment in favor of Plaintiffs against Defendants, pursuant to the settlement agreement
approved by this Court on August 21, 2018; and

        WHEREAS, based upon representations by Plaintiffs' counsel, the sum of $98,000.00 of
the instant judgment is to be awarded proportionately and as follows:

ERNESTINA SANCHEZ HIPOLITO (AKA                                   $25,806.80
CHRISTINA)

MARGARITO TLAXCALTECATL ROMERO $17,640.09

NANCY LOPEZ                                                       $17,248.09

SALOMON PABLO-MOSSO                                               $4,638.69

Michael Faillace & Associates., P.C.                              $32,666.33




                                                              1
        IT IS HEREBY ORDERED, ADJUDGED AND DECREED that judgment is entered
against Defendants 489 DRY CLEANERS, INC. (d/b/a LA MODE CLEANERS), KWANG HO
CHOI and JAE WOO BYUN, jointly and severally, as follows: (1) in favor of Plaintiff
ERNESTINA SANCHEZ HIPOLITO (AKA CHRISTINA) in the amount of $25,806.80; (2) in
favor of Plaintiff MARGARITO TLAXCALTECATL ROMERO in the amount of $17,640.09; (3)
in favor of Plaintiff NANCY LOPEZ in the amount of $17,248.09; (4) in favor of Plaintiff
SALOMON PABLO-MOSSO in the amount of $4,638.69; and (5) in favor of Plaintiffs' counsel,
Michael Faillace & Associates., P.C., in the amount of $32,666.33, and that Plaintiffs and their
counsel shall have execution therefor.




                                                                           30th day of
                                                   Judgment Entered this _______

                                                     March
                                                   ____________, 2020.


                                                   ______________________________________
                                                         Magistrate Judge Stewart D. Aaron




                                               2
